t c memo united_states tax_court judith gaerttner and keith williams petitioners v commissioner of internal revenue respondent docket no filed date judith gaerttner and keith williams pro sese patsy a clarke for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively after concessions the issues for decision are whether petitioners are entitled to the medical and dental expense deductions claimed on their schedule a and whether petitioners are entitled to noncash charitable_contribution deductions claimed on their and schedules a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in washington when the petition was filed petitioners are petitioner wife judith a gaerttner and petitioner husband keith williams in early ms gaerttner was involved in an automobile accident when a taxicab rear-ended her automobile ms gaerttner underwent treatment for her related injuries through at the time of treatment ms 1for taxable_year the parties agree that petitioners are entitled to deductions on their schedule a itemized_deductions of dollar_figure for state and local sales_taxes and dollar_figure for cash charitable_contributions respondent concedes that petitioners are entitled to deductions on their schedule a of dollar_figure for medical and dental expenses and dollar_figure of noncash charitable_contributions for taxable_year the parties agree that petitioners are entitled to deductions on their schedule a of dollar_figure for state and local sales_taxes dollar_figure for cash charitable_contributions and dollar_figure for medical and dental expenses respondent concedes that petitioners are entitled to a residential_energy_credit of dollar_figure and a deduction on their schedule a of dollar_figure for noncash charitable_contributions gaerttner signed a waiver allowing any treating professional to bill her attorney in late ms gaerttner’s attorney obtained a dollar_figure insurance settlement ms gaerttner’s attorney paid her accrued medical_expenses with the settlement and sent her the balance dollar_figure in early petitioners did not report any part of the settlement amount as income on their tax_return petitioners jointly filed their federal_income_tax return on an attached schedule a petitioners claimed a medical and dental expense deduction of dollar_figure and a deduction for charitable_contributions totaling dollar_figure on an attached form_8283 noncash charitable_contributions petitioners reported noncash charitable_contributions of dollar_figure petitioners also jointly filed their federal_income_tax return on an attached schedule a petitioners claimed a deduction for charitable_contributions totaling dollar_figure on an attached form_8283 petitioners reported noncash charitable_contributions of dollar_figure respondent mailed petitioners a notice_of_deficiency dated date for in the notice respondent disallowed dollar_figure of the claimed medical and dental expense deduction for and part of petitioners’ claimed charitable_contribution deductions for dollar_figure claimed - dollar_figure allowed 2some monetary amounts have been rounded to the nearest dollar dollar_figure disallowed and dollar_figure claimed - dollar_figure allowed dollar_figure disallowed petitioners timely filed a petition with this court contesting respondent’s determinations petitioners dispute respondent’s disallowance of dollar_figure of the medical and dental expense deduction for and dollar_figure and dollar_figure of the noncash charitable_contribution deductions for and respectively following trial we held the record open to allow petitioners the opportunity to produce to respondent additional evidence substantiating their schedule a deductions which if appropriate could then be stipulated and submitted as part of the trial record petitioners faxed respondent a 13-page document consisting of photocopies of receipts from charitable organizations and handwritten lists of allegedly contributed items the parties did not submit a supplemental stipulation with respect to the document that petitioners produced consequently we decide this case on the trial record 3the explanation of adjustments in the notice_of_deficiency references petitioners’ and taxable years however respondent determined deficiencies only for and given the nature and amounts of the adjustments we surmise that in some instances respondent erroneously referred to the taxable_year as and erroneously referred to the taxable_year as opinion i burden_of_proof in general the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 the burden_of_proof however may shift to the commissioner under sec_7491 if certain requirements are met see sec_7491 see also 116_tc_438 petitioners do not contend that sec_7491 applies and the record does not permit us to conclude that petitioners satisfied the requirements of sec_7491 accordingly petitioners bear the burden of proving that they properly deducted the medical and dental expenses and the noncash charitable_contributions on their and returns ii schedule a deductions a in general_deductions are a matter of legislative grace and a taxpayer ordinarily must prove that he is entitled to the claimed deduction indopco inc v 4unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended commissioner 503_us_79 a taxpayer is required to maintain records to substantiate claimed deductions and to establish his or her correct_tax liability higbee v commissioner t c pincite see also sec_6001 the taxpayer must produce those records upon the request of the secretary sec_7602 see also sec_1_6001-1 income_tax regs substantiation is adequate if it establishes the amount and purpose of the claimed deduction higbee v commissioner t c pincite see also 65_tc_87 aff’d per curiam 540_f2d_821 5th cir in deciding whether a taxpayer has adequately substantiated a claimed deduction we are not required to accept the taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 if the taxpayer introduces credible_evidence demonstrating that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount under certain circumstances 39_f2d_540 2d cir we cannot estimate the amount however unless the taxpayer proves that he or she paid_or_incurred some deductible expense and provides some basis from which we can develop a reasonable estimate 245_f2d_559 5th cir b medical and dental expense deduction--2005 expenses paid during the taxable_year for medical_care of the taxpayer not_compensated_for_by_insurance_or_otherwise shall be allowed as a deduction to the extent that such expenses exceed of adjusted_gross_income sec_213 a deduction is allowed only with respect to medical_expenses actually paid during the taxable_year regardless of when the incident or event which occasioned the expenses occurred sec_1_213-1 income_tax regs a taxpayer who claims a deduction under sec_213 must furnish the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment thereof in each case sec_1_213-1 income_tax regs for medical_expenses to be deductible the expenses must not be compensated for by insurance or otherwise sec_1_213-1 income_tax regs if an injured taxpayer recovers a settlement amount on account of a physical personal injury that amount is generally excluded from the taxpayer’s income sec_104 see also 515_us_323 and the taxpayer may not deduct the medical_expenses to the extent of the recovery sec_213 if an expense is allocable to tax-exempt_income a taxpayer is not entitled to deduct the expense sec_265 petitioners contend that they are entitled to the full amount of their claimed medical and dental expense deduction for they allege that the expenses are attributable to medical_expenses related to ms gaerttner’ sec_2002 automobile accident dollar_figure of dental expenses ms gaerttner incurred and insurance copayments incurred when petitioners filled prescriptions respondent contends that petitioners are not entitled to any deduction for medical_expenses related to ms gaerttner’ sec_2002 automobile accident because she received an insurance settlement respondent further contends that petitioners failed to substantiate all of their claimed medical and dental expenses and therefore they are not entitled to any deduction in excess of the amount already allowed or conceded ms gaerttner testified that she underwent treatment for injuries related to the car accident through ms gaerttner further testified that she did not pay out- of-pocket for any medical_expenses related to the automobile accident except for medication and that she did not fill any prescriptions for medication treating related injuries in to substantiate the medical and dental expenses at issue petitioners introduced photocopies of adding machine tapes allegedly documenting petitioners’ medical receipts a letter from mr williams’ physician dr howard b miller indicating that he had prescribed medication for mr williams in date and dr miller’s notes from mr williams’ appointments in respondent correctly contends that petitioners are not entitled to any deduction for medical_expenses related to ms gaerttner’ sec_2002 accident ms gaerttner was compensated by insurance for medical_expenses related to her automobile accident in addition the medical_expenses related to ms gaerttner’ sec_2002 accident were not paid in the record confirms that ms gaerttner’s attorney paid her accumulated medical bills in when he received the insurance settlement and that she did not pay any medical_expenses related to her automobile accident in see rudnick v commissioner tcmemo_2009_ petitioners also have not demonstrated that they are entitled to the other medical and dental expenses they claimed for petitioners did not introduce any documentation to substantiate the dental expenses of dollar_figure and the prescription copayments that they deducted and the testimony was too vague and imprecise to provide any reasonable and credible basis for estimating the expense sec_5petitioners also introduced a letter dated date from petitioners to laura brady an employee at the internal_revenue_service in the letter petitioners write as for the dollar_figure medical expense figure that was on our tax_return for i have no idea how that happened and my only explanation is my dial up service caused a major computer glitch or for determining that the expenses were paid in portions of the photocopied adding machine tapes are unreadable the photocopied tapes include neither the payee’s name and address nor the date of payment only numerical values with minimal handwritten notations by petitioners the photocopied tapes are insufficient to substantiate petitioners’ claimed medical and dental expenses petitioners failed to substantiate their claimed medical and dental expenses for and did not introduce any evidence from which we could develop a reasonable estimate see williams v united_states f 2d pincite we conclude that petitioners are not entitled to any deduction for medical and dental expenses on their schedule a beyond the amount allowed and or conceded by respondent c noncash charitable contributions--2005 and a taxpayer generally may deduct charitable_contributions made during the taxable_year sec_170 charitable_contributions however may be deducted only to the extent that the aggregate of such contributions does not exceed 6dr miller’s letter indicates that he prescribed medication to mr williams beginning in date but petitioners’ medical and dental expenses are not at issue dr miller’s notes only concern mr williams’ visits during furthermore these notes do not include any reference to payment for the visits these two documents are insufficient to substantiate petitioners’ claimed medical_expenses percent of the taxpayer’s contribution_base for the taxable_year sec_170 a charitable_contribution_deduction is allowed only if verified under regulations promulgated by the secretary sec_170 a taxpayer who deducts charitable_contributions must maintain adequate documentation to substantiate them sec_1_170a-13 income_tax regs for any claimed charitable_contribution_deduction of dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment from the donee sec_170 sec_170 provides that the contemporaneous written acknowledgment must include the following b content of acknowledgment --an acknowledgment meets the requirements of this subparagraph if it includes the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect sec_170 provides that a written acknowledgment is contemporaneous when the taxpayer obtains it on or before the earlier of the date the taxpayer files a return for the year of contribution or the due_date including extensions for filing that return in addition to the written acknowledgment requirement the regulations establish a three-tier recordkeeping system for contributions of property other than money for a noncash contribution of dollar_figure or less the taxpayer must substantiate the contribution with a receipt from the donee indicating the donee’s name the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs if the taxpayer makes a charitable_contribution of property other than money and claims a deduction in excess of dollar_figure the taxpayer must maintain written records showing the manner of acquisition of the item the approximate date_of_acquisition and the cost or adjusted_basis of the property sec_1_170a-13 income_tax regs see also lattin v commissioner t c memo 7however a receipt is not required if it is impractical to obtain for example if the taxpayer deposits property at an unattended drop site sec_1_170a-13 income_tax regs in such a case the taxpayer must maintain reliable written records with respect to each item of donated property id see also 136_tc_515 ndollar_figure lastly if the noncash contribution deduction exceeds dollar_figure the taxpayer must obtain a qualified_appraisal for the contributed_property attach a fully completed appraisal_summary ie form to the tax_return on which the deduction is claimed and maintain records pertaining to the claimed deduction in accordance with sec_1_170a-13 income_tax regs see sec_1_170a-13 income_tax regs as we have stated the reporting requirements of sec_1_170a-13 income_tax regs are helpful to the internal_revenue_service in the processing and auditing of returns on which charitable deductions are claimed 100_tc_32 see also 136_tc_515 the commissioner may deny a claimed deduction if the taxpayer fails to substantiate the charitable_contributions by providing the required records cf sec_1_170a-13 sec_1_6001-1 income_tax regs we address each taxable_year in turn 8in 100_tc_32 we held that the reporting requirements under sec_1_170a-13 income_tax regs are directory not mandatory therefore a taxpayer can satisfy these requirements with substantial compliance id however a taxpayer cannot rely on the substantial compliance doctrine if the taxpayer omits significant information 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir petitioners do not argue and we cannot conclude that the substantial compliance doctrine is applicable in this case taxable_year the following noncash charitable_contributions remain at issue dollar_figure on date to the union gospel mission dollar_figure on date to the union gospel mission and dollar_figure to the salvation army petitioners submitted two receipts from the union gospel mission each receipt is a preprinted form with additional written notations that were added to the receipt by ms gaerttner both receipts include a statement that the value of the donated items is set by the donor and that the union gospel mission does not set the value the first receipt the january receipt bears a date of date however the date is written in very dark ink that differs from the other writing on the receipt the january receipt acknowledges that ms gaerttner donated food clothing household_items and other items to the union gospel mission below the preprinted form ms gaerttner added two notations an original cost value of dollar_figure and a thrift store price of dollar_figure the original cost value is written in the same dark ink as the date date ms gaerttner testified that she wrote over the date because the writing was very light and that she wrote over the original cost value because she initially underestimated the value of the donated items the second receipt the november receipt bears a date of date the november receipt acknowledges that ms gaerttner donated food household_items and other items to the union gospel mission ms gaerttner added notations to the receipt listing the original value as dollar_figure and the thrift store price as dollar_figure after reviewing the receipts we conclude that they are not credible and we cannot rely on them by way of example on the january receipt petitioners obscured the original date and values assigned to the items contributed furthermore the amounts shown on the january receipt do not coincide with the 9petitioners also submitted two lists of items donated to the union gospel mission both dated date the first list prepared at the time of the alleged contribution is handwritten and includes only brief descriptions of the contributed_property ms gaerttner testified that she prepared the second list on the basis of the handwritten list however the second list includes numerous additional items and also includes values for the individual items ms gaerttner testified that she calculated the value of the contributed items by decreasing the retail price paid_by for each year of use the second list indicates that ms gaerttner valued the total donation at dollar_figure the two lists do not relate to any deduction claimed on petitioners’ return on the attached form_8283 petitioners claimed they contributed_property to the union gospel mission on january and november petitioners did not claim that they contributed_property to the union gospel mission on december furthermore ms gaerttner valued this alleged december contribution at dollar_figure but did not include the amount on petitioners’ return therefore we examine only the january and november receipts in deciding whether petitioners substantiated their claimed deduction charitable_contribution_deduction claimed with respect to the alleged date contribution the january receipt lists an original value of dollar_figure which we interpret to mean petitioners’ aggregate cost_basis and a thrift store value of dollar_figure which we interpret to mean the aggregate fair_market_value of the items contributed using a thrift store valuation approach petitioners claimed a deduction of dollar_figure for the date donation petitioners offered no explanation as to why the amount of the date noncash contribution claimed on their tax_return differed from the information reflected on the january receiptdollar_figure similar problems exist with respect to the november receipt even if we were to conclude that the january and date receipts were credible the receipt does not contain sufficient information to satisfy the substantiation requirements set forth in sec_1_170a-13 income_tax regs neither receipt contains an adequate description of the property allegedly contributed nor does it identify the quantity of items donated or the age quality or condition of the donated items the receipts merely indicate that petitioners donated items falling into one of several general categories 10the november receipt lists an original value of dollar_figure and a thrift store value of dollar_figure petitioners claimed a deduction of dollar_figure for the november donation petitioners presented no other credible documentation with respect to the noncash contributions petitioners offered only ms gaerttner’s testimony as additional evidence of the information necessary to substantiate the noncash contributions ms gaerttner testified that she remembered the purchase_price of every donated item we do not find this testimony to be credible in the absence of corroborating evidence we are not required to accept ms gaerttner’s self-serving testimony see shea v commissioner t c pincite consequently we conclude that petitioners have failed to meet the substantiation requirements of sec_1_170a-13 and income_tax regs for the claimed noncash contributions to the union gospel mission during as for the claimed noncash contribution to the salvation army petitioners were required to obtain a receipt from the salvation army or if impractical to do so keep other reliable written records with respect to each item of donated property see sec_1_170a-13 income_tax regs petitioners introduced no documentation and offered no other credible_evidence to substantiate the claimed charitable_contribution_deduction we conclude that petitioners have failed to prove they are entitled to a noncash charitable_contribution_deduction for in excess of that already allowed and or conceded by respondent taxable_year the following noncash charitable_contributions remain at issue dollar_figure to the union gospel mission dollar_figure to the u s postal service dollar_figure to the kent fire department dollar_figure to the auburn police department and dollar_figure to the pregnancy aid center of kent to substantiate their claimed noncash charitable_contributions petitioners introduced a receipt from the union gospel mission and a list of donated items on the receipt ms gaerttner wrote her cost_basis and assigned a total value of dollar_figure to the donated items but did not assign a value to each of the individual items for the noncash contribution to the union gospel mission petitioners were required to maintain written records showing the acquisition_date the method of acquisition and petitioners’ cost_basis in the property see sec_1_170a-13 income_tax regs although petitioners indicated the date method and cost_basis in the property on their form_8283 petitioners introduced no documentation to corroborate that information ms gaerttner testified that she remembered the purchase_price of every donated item however in the absence of corroborating evidence we are not required to accept her self-serving testimony see shea v commissioner t c pincite for the noncash contributions to the u s postal service the kent fire department the auburn police department and the pregnancy aid center of kent petitioners were required to obtain a receipt from the donee organizations or if impractical to do so keep other reliable written records to substantiate the claimed deductions see sec_1_170a-13 income_tax regs petitioners introduced no documents and offered no other credible_evidence to substantiate these claimed contributions therefore petitioners are not entitled to a deduction for noncash charitable_contributions in excess of the amount allowed and or conceded by respondent we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
